Mr. Chief Justice Clarity delivered the opinion of the court: In the above entitled matter this court has made an allowance therein for the amount heretofore set forth and given the reasons therein. It has been directed to the attention of this court that the amount, as heretofore allowed in this cause, has not been as much as was proper and desired. That being true, the court has permitted the above entitled cause to be reopened apd recommends an additional amount in this casé in the sum of $1,000.00. The case involving the same person and the same injury, which has recently been filed, is hereby dismissed, being numbered as follows: Ozell Bush, No. 1755.